DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on July 6, 2022. Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
Claims 1-2, 5-12, 15-16, and 18-21 have been examined. Claims 1-2, 6-12, 15-16, and 18-20 are rejected. Claim 5 is objected to. Claim 21 is allowed. This Office action is responsive to the amendment filed on July 6, 2022, which has been entered in the above identified application.

Claim Objections
3.	Claims 1 and 11 are objected to because of the following informalities: 
a.	On [line 6] of claim 1, Examiner suggests changing “a test first range” to --a first test range--.
b.	On [line 23] of claim 1, Examiner suggests changing “the second the location” to --the second location--.
c.	On [line 29] of claim 11, Examiner suggests changing “a test first range” to --a first test range--.
d.	On [line 47] of claim 11, Examiner suggests changing “the second the location” to --the second location--.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 6-12, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ayers et al (Pub. No. US 2007/0198301), in view of Darguesse et al (U.S. Patent No. 10,497,076), and further in view of Markin (U.S. Patent No. 8,812,241),

Claims 1-2, 6-10 (Method)
Claims 11-12, 15 (System)
5-1.	Regarding claims 1 and 11, Ayers teach the claim comprising: receiving, at a computing system and from a user computing device, a request for historical test result data associated with a patient, the request including a test type; at the computing system and in response to receiving the request, accessing historical test result data associated with the patient for the test type, the historical test result data including a first test result value for a first test of the test type, a test first range for the first test, a second test result value for a second test of the test type, and a second test range for the second test, by disclosing receiving at a medical device 100 a request from display device 104 to output a graph of medical data pertaining to a selected medical test and outputting the graph of the medical data in the layout [paragraph 10, lines 1-4; paragraph 36]. The medical data includes historical data, or past medical results, and may combine the historical data with the received medical readings to be output to the display device [paragraph 26]. This may be applied to many different types of medical data and medical tests [paragraph 65]. The output comprises a report containing current results of medical tests, a range of reference data, and an indicator identifying if the current result is outside with regard to the range [paragraph 42]. 
Ayers teaches... accessing, using the computing system, chart data associated with the test type, the chart data including a total chart range and a chart subrange, the chart subrange being a portion of the total chart range corresponding to the test range; generating, at the computing system, graphical data for displaying the historical test result data at the user computing device, by disclosing that the report may additionally include charts or graphs that illustrate the trends of the medical data over time [paragraph 50]. The graph includes proportional time scales with time markers determined by a proportional division of the time when data points were collected, and a y-axis divided into thirds with the middle third representing the normal range to follow the standard established for slidebars [paragraph 51].
Ayers teaches wherein generating the graphical data comprises calculating a first location for displaying first indicator for the first test result value relative to the total chart range, and calculating a second location for displaying a second indicator for the second test result value relative to the total chart range, by disclosing that the graph includes current and past medical data as data points within the test range [paragraph 56; figure 4].  As shown in [figures 4, 6], various versions of the data are presented using a scale about both the x and y axis [paragraphs 51, 58-59].
Ayers teaches... transmitting the graphical data from the computing system to the user computing device for rendering and display at the user computing device, by disclosing outputting the report and graph to the display device [paragraph 39; figures 4, 6-9].
Ayers does not expressly teach where at least a portion of the historical test result data corresponds to test result data received through a translation layer between the computing system and a healthcare data system, and wherein the translation layer converts the test result data into a common format for storage in one or more data sources of the computing system. Darguesse discloses a medical device connectivity module comprising connection means for collecting and storing medical data originating from at least one medical apparatus and data translation means for translating the received medical data into a common format [column 2, lines 40-47; column 4, lines 28-39]. This would help avoid compatibility issues. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to translate the test result data of Ayers into a common format, as taught by Darguesse. This would help avoid compatibility issues.
Ayers-Darguesse do not expressly teach wherein: the first test range is different from the second test range... wherein calculating each of the first location and the second the location comprises normalizing the historical test result data of the first test and the second test by fitting each of the first test range and the second test range to the chart subrange. Markin discloses that the reference range for a particular clinical laboratory measurement, which indicates values that are considered normal, may vary from one clinical laboratory to another depending on the testing equipment used, the lot number of any reagents used, and the date on which the measurement is taken [column 1, lines 29-36]. To rectify this issue, a Health Information System (HIS) receives these measurements and sends them to an Engine where they are normalized against a reference range [column 1, lines 59-61; column 4, lines 30-34, 55-59]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive test results having different reference ranges, and normalize the test results against a reference range, as taught by Markin. This would expand the sources available for test results while also making such test results easy for physicians to evaluate. 

5-2.	Regarding claims 2 and 12, Ayers-Darguesse-Markin teach all the limitations of claims 1 and 11 respectively, wherein fitting the test range to the chart subrange comprises at least one of scaling and offsetting to the test range to the chart subrange, by disclosing that the test results are normalized against a reference range [Markin, column 1, lines 59-61; column 4, lines 30-34, 55-59; column 4, line 63 to column 6, line 10].

5-3.	Regarding claim 6, Ayers-Darguesse-Markin teach all the limitations of claim 1 further comprising: receiving the test result data at the computing system from the healthcare data system; and storing the test result data in the one or more data sources of the computing system as part of the historical test result data; wherein the test result data is received through the translation layer between the computing system and the healthcare data system, by disclosing a medical device connectivity module comprising connection means for collecting and storing medical data originating from at least one medical apparatus and data translation means for translating the received medical data into a common format [Darguesse, column 2, lines 40-47; column 4, lines 28-39] for transmission to another system, such as a Clinical Information System (CIS), for storage [Darguesse, column 6, lines 1-9; column 7, lines 1-17].

5-4.	Regarding claims 7 and 15, Ayers-Darguesse-Markin teach all the limitations of claims 1 and 11 respectively, wherein each of the first test range and the chart subrange correspond to a normal result range for the test type, by disclosing that the reference range for a test represents a normal result [Ayers, paragraphs 42-43]. The y-axis of the graph is divided into thirds with the middle third representing the normal range to follow the standard established for slidebars [Ayers, paragraphs 51, 58-59]. A clinically important value is selected as a “gold standard” (i.e. the standard method) against which other methods may be normalized [Markin, column 3, lines 6-10]. Once normalized, measured values from different testing equipment or laboratories will be compared to the reference range for the “gold standard” method for purposes of making medical decisions [Markin, column 3, lines 10-13]. Thus, a test result value may be used as the “gold standard” with the test range being the reference range from which values from other, different testing equipment or laboratories will be compared.

5-5.	Regarding claim 8, Ayers-Darguesse-Markin teach all the limitations of claim 1, wherein the chart subrange corresponds to an intermediate range of the total range such that the chart includes at least three visually delineated ranges, the at least three visually delineated ranges including a first visually delineated range corresponding to the chart subrange, a second visually delineated range corresponding to values below the first visually delineated range, and a third visually delineated range corresponding to values above the first visually delineated range, by disclosing that the y-axis of the graph is divided into thirds with the middle third representing the normal range to follow the standard established for slidebars [Ayers, paragraphs 51, 58-59; figures 4, 6].

5-6.	Regarding claim 9, Ayers-Darguesse-Markin teach all the limitations of claim 1, wherein the chart subrange corresponds to one of an upper range and a lower range of the total range such that the chart includes at least two visually delineated ranges, the at least two visually delineated ranges including a first visually delineated range corresponding to the chart subrange and a second visually delineated range corresponding to values above the first visually delineated range when the template range is the lower range or values below the first visually delineated range when the template range is the upper range, by disclosing that The y-axis of the graph is divided into thirds with the middle third representing the normal range to follow the standard established for slidebars [Ayers, paragraphs 51, 58-59; figures 4, 6]. Further, through a manual process, a data range from which data of the current and past results is selected to be graphed [Ayers, paragraph 55].

5-7.	Regarding claim 10, Ayers-Darguesse-Markin teach all the limitations of claim 1, further comprising: subsequent to transmitting the graphical data to the user computing device, receiving, at the computing system and from the user computing device, a message including an identifier corresponding to a graphical element of the chart; and in response to receiving the message, transmitting from the computing system, at least one of additional test result data corresponding to the test or content associated with the test to the user computing device, by disclosing that a user may select data to be output on the report in the graph [Ayers, paragraph 50; figure 4].

Claims 16, 18-20 (Method)
5-8.	Regarding claim 16, Ayers teaches the claim comprising: transmitting, from a user computing device, a request for historical test result data associated with a patient to a remote computing system, the request including a test type, by disclosing receiving at a medical device 100 a request from display device 104 to output a graph of medical data pertaining to a selected medical test and outputting the graph of the medical data in the layout [paragraph 10, lines 1-4; paragraph 36]. The output to display device 104 includes a transmission to a remote location (such as from a reference laboratory to a clinic) [paragraph 34]. The medical data includes historical data, or past medical results, and may combine the historical data with the received medical readings to be output to the display device [paragraph 26]. This may be applied to many different types of medical data and medical tests [paragraph 65]. 
	Ayers teaches... receiving, at the user computing device and from the remote computing system, graphical data for rendering and displaying a chart of the historical test result data, wherein: the graphical data is generated by the remote computing device, by disclosing that the output comprises a report containing current results of medical tests, a range of reference data, and an indicator identifying if the current result is outside with regard to the range [paragraph 42]. The report may additionally include charts or graphs that illustrate the trends of the medical data over time [paragraph 50]. The graph includes proportional time scales with time markers determined by a proportional division of the time when data points were collected, and a y-axis divided into thirds with the middle third representing the normal range to follow the standard established for slidebars [paragraph 51].
Ayers teaches the graphical data includes a first indicator location for displaying a first indicator relative to a total range of a chart, the first indicator corresponding to a first test result value of a first test included in the historical test result data, a second indicator location for displaying a second indicator relative to the total range of the chart, the second indicator corresponding to a second test result value of a second test included in the historical test result data, by disclosing that the graph includes current and past medical data as data points within the test range [paragraph 56; figure 4].  As shown in [figures 4, 6], various versions of the data are presented using a scale about both the x and y axis [paragraphs 51, 58-59].
Ayers teaches... in response to receiving the graphical data, rendering the graphical data using the user computing device to display the chart on a display of the user computing device, the chart including the first indicator location and the second indicator at the second indicator location, by disclosing outputting the report and graph to the display device [paragraph 39; figures 4, 6-9].
Ayers does not expressly teach wherein at least a portion of the historical test result data corresponds to test result data received through a translation layer between the remote computing system and a healthcare data system, and wherein the translation layer converts the test result data into a common format for storage in one or more data sources of the computing system. Darguesse discloses a medical device connectivity module comprising connection means for collecting and storing medical data originating from at least one medical apparatus and data translation means for translating the received medical data into a common format [column 2, lines 40-47; column 4, lines 28-39]. This would help avoid compatibility issues. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to translate the test result data of Ayers into a common format, as taught by Darguesse. This would help avoid compatibility issues.
Ayers-Darguesse do not expressly teach the first indicator location is calculated by the remote computing device by normalizing the historical test result data of the first test by fitting a first test range corresponding to the first test to a chart subrange of the chart, the chart subrange being a portion of a total range of the chart corresponding to the test range, the second indicator location is calculated by the remote computing device by normalizing the historical test result data of the second test by fitting a second test range corresponding to the second test and different from the first test range to the chart subrange. Markin discloses that the reference range for a particular clinical laboratory measurement, which indicates values that are considered normal, may vary from one clinical laboratory to another depending on the testing equipment used, the lot number of any reagents used, and the date on which the measurement is taken [column 1, lines 29-36]. To rectify this issue, a Health Information System (HIS) receives these measurements and sends them to an Engine where they are normalized against a reference range [column 1, lines 59-61; column 4, lines 30-34, 55-59]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive test results having different reference ranges, and normalize the test results against a reference range, as taught by Markin. This would expand the sources available for test results while also making such test results easy for physicians to evaluate.

5-9.	Regarding claim 18, Ayers-Darguesse-Markin teach all the limitations of claim 16, wherein rendering the graphical data further includes displaying a most recent test result value adjacent a most recent indicator, by disclosing plotting the most historic data point nearest the y-axis, with time progressing from left to right across the x-axis [Ayers, paragraph 58]. Thus, a rightmost indicator along the x-axis would represent the most reset test result value. Numerical values of particular data points can be displayed on the graph [Ayers, paragraph 62].

5-10.	Regarding claim 19, Ayers-Darguesse-Markin teach all the limitations of claim 16, wherein the chart includes a plurality of visually delineated ranges, one of the visually delineated ranges corresponding to the chart subrange, by disclosing that the y-axis of the graph is divided into thirds with the middle third representing the normal range to follow the standard established for slidebars [Ayers, paragraphs 51, 58-59; figures 4, 6].

5-11.	Regarding claim 20, Ayers-Darguesse-Markin teach all the limitations of claim 16, further comprising: receiving a selection of a graphical element of the chart at the user computing device, the graphical element associated with a test; transmitting, in response to receiving the selection, a request to the remote computing device including an identifier associated with the graphical element; and receiving, from the remote computing device, at least one of additional details of the test and informational content selected by the remote computing device, by disclosing that a user may select one of the data series corresponding to a particular test to update the graph with the data points for the data series [Ayers, paragraph 59]. The output to display device 104 includes a transmission to a remote location (such as from a reference laboratory to a clinic) [Markin, paragraph 34].

Allowable Subject Matter
6.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	Claim 21 is allowed.

Response to Arguments
8.	The Examiner acknowledges the Applicant’s amendments to claims 1, 5, 7, 11-12, 15-16, and 20, the cancellation of claims 3-4, 13-14, and 17, and the addition of claim 21.
	Regarding independent claim 1, Applicant alleges that Ayers et al (Pub. No. US 2007/0198301) in view of Darguesse et al (U.S. Patent No. 10,497,076) do not teach “a first test result value for a first test of the test type, a test first range for the first test, a second test result value for a second test of the test type, and a second test range for the second test, wherein[ ] the first test range is different from the second test range” and that generating the graphical data includes “calculating a second location for displaying a second indicator for the second test result value relative to the total chart range, wherein calculating each of the first location and the second the location comprises normalizing the historical test result data of the first test and the second test by fitting each of the first test range and the second test range to the chart subrange,” as has been amended to the claim. Examiner has rejected claim 1 under 35 U.S.C. 103 as being unpatentable over Ayers, in view of Darguesse, and further in view of Markin (U.S. Patent No. 8,812,241). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
	Similar arguments have been presented for independent claim 11 and 16 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-4, 6-10, 12-15, and 17-20 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 11, and 16. However, as discussed above, Ayers, in view of Darguesse, and further in view of Markin (U.S. Patent No. 8,812,241) are considered to teach claims 1, 11, and 16, and consequently, claims 2-4, 6-10, 12-15, and 17-20 are rejected.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178